DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: the claim is unfinished.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,039,160. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of Patent No. 11,039,160 contains every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application.  Claims 1-20 of the instant application therefore is/are not patently distinct from the earlier patent claims and as such is/are unpatentable over obvious-type double patenting. A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Regarding claim 1, 
Instant Application
Claim 1 of Patent No. 11,039,160
A watermark encoder comprising:
A watermark decoder, comprising:
a first watermark embedder to embed a first watermark into a media stream in accordance with a first watermark technology, the first watermark including a first indicator bit and a first payload; and 
a first watermark detector to detect a first watermark in a media stream, the first watermark to be embedded in the media stream in accordance with a first watermark technology;
a second watermark embedder to embed a second watermark into the media stream in accordance with a second watermark technology, the second watermark including a second indictor bit and a second payload, 
a second watermark detector to detect a second watermark in the media stream, the second watermark to be embedded in the media stream in accordance with a second watermark technology;

an indicator identifier to identify a first indicator in the first watermark and a second indicator in the second watermark; and
the first indicator bit and the second indicator bit to indicate whether the first payload and the second payload are to be combined when the first watermark and the second watermark are decoded.
a payload combiner to combine a first payload of the first watermark and a second payload of the second watermark when the first indicator and the second indicator satisfy a first condition, the first condition being satisfied when (1) the first watermark is time aligned with the second watermark and (2) the first indicator and the second indicator have the same value.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 12-15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (U.S. Patent 8,127,137) in view of Petrovic et al. (U.S. Patent Application Publication 2013/0152210).
Regarding claim 1, Levy discloses a watermark encoder comprising: a first watermark embedder to embed a first watermark into a media stream in accordance with a first watermark technology, the first watermark including a first payload (Figs. 5 and 7; col. 16, lines 21-28 – as shown in Fig. 5 we present two partitions for a watermark payload and two types of encryption – a watermark payload preferably includes a message portion and authentication bits – the message portion includes plural binary bits of information – the authentication bits provide a mechanism to validate that the payload portion is read correctly by a watermark detector, and is calculated based on the message portion; col. 23, lines 38-56 – first digital watermark payload and a second digital watermark payload – embedding a first and second digital watermark in the media); and a second watermark embedder to embed a second watermark into the media stream in accordance with a second watermark technology, the second watermark including a second payload (Figs. 5 and 7; col. 16, lines 21-28 – as shown in Fig. 5 we present two partitions for a watermark payload and two types of encryption – a watermark payload preferably includes a message portion and authentication bits – the message portion includes plural binary bits of information – the authentication bits provide a mechanism to validate that the payload portion is read correctly by a watermark detector, and is calculated based on the message portion; col. 23, lines 38-56 – first digital watermark payload and a second digital watermark payload – embedding a first and second digital watermark in the media), and a payload combiner to combine a first payload of the first watermark and a second payload of the second watermark (Figs. 5 and 7; col. 16, lines 21-28 – as shown in Fig. 5 we present two partitions for a watermark payload and two types of encryption – a watermark payload preferably includes a message portion and authentication bits – the message portion includes plural binary bits of information – the authentication bits provide a mechanism to validate that the payload portion is read correctly by a watermark detector, and is calculated based on the message portion; col. 23, lines 38-56 – first digital watermark payload and a second digital watermark payload – embedding a first and second digital watermark in the media – the second digital watermark comprises the combined checksum and second digital watermark payload, wherein the first digital watermark payload and the second digital watermark payload are secured through encryption of only the first digital watermark payload and the combining of the checksum with the second digital watermark payload).  However, Levy fails to disclose the first watermark including a first indicator bit; the second watermark including a second indicator bit; and the first indicator bit and the second indicator bit to indicate whether the first payload and the second payload are to be combined when the first watermark and the second watermark are decoded.
Referring to the Petrovic et al. reference, Petrovic et al. discloses a watermark encoder, comprising: the first watermark including a first indicator bit and the second watermark including a second indicator bit (Fig. 6; paragraph [0008] – embedding the first and the second watermark messages into the host content in a coordinated fashion such that the embedded first watermark message has a pre-defined relationship with the embedded second watermark message in a particular domain; paragraph [0062] – improvements are achieved by coordinating the embedding and/or extraction of different watermarks messages within a content – in some embodiments, coordination of the embedding and extraction of different watermark messages is accomplished by maintaining predefined relationships between the payloads of various watermarks in time, space, frequency and/or other domains – for example, the predefined relationships may be achieved by coordinating the selection of watermark embedding parameters associated with different watermark messages); and the first indicator bit and the second indicator bit to indicate whether the first payload and the second payload are to be combined when the first watermark and the second watermark are decoded (Fig. 6; paragraph [0008] – embedding the first and the second watermark messages into the host content in a coordinated fashion such that the embedded first watermark message has a pre-defined relationship with the embedded second watermark message in a particular domain; paragraph [0062] – improvements are achieved by coordinating the embedding and/or extraction of different watermarks messages within a content – in some embodiments, coordination of the embedding and extraction of different watermark messages is accomplished by maintaining predefined relationships between the payloads of various watermarks in time, space, frequency and/or other domains – for example, the predefined relationships may be achieved by coordinating the selection of watermark embedding parameters associated with different watermark messages).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included an identifier to identify the watermarks and their predefined relationships as disclosed by Petrovic et al. in the encoder disclosed by Levy in order to improve the workflow of operations in a content production facility (Petrovic et al.: paragraph [0092]).
Regarding claim 3, Levy in view of Petrovic et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the first watermark technology is associated with a first encoding schema and the second watermark technology is associated with a second encoding schema (Petrovic et al.: paragraph [0009] – according to another embodiment, different watermarking technologies are used for embedding each of the first and the second watermark messages).  
Regarding claim 5, Levy in view of Petrovic et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the second watermark embedder is to embed the second watermark at a same phase as the first watermark embedder is to embed the first watermark (Petrovic et al.: paragraph [0062] – such watermark embedding parameters can include, but are not limited to, the media type, payload scrambling or encryption keys, watermark temporal, spatial, and/or band of frequency locations within the content, type of embedding algorithm, frequency and/or phase shift associated with the embedding algorithm, pseudorandom sequence (e.g., in spread-spectrum watermarking systems), and the like).  
Regarding claim 6, Levy in view of Petrovic et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the first watermark embedder is to embed a third watermark into a second media stream, the third watermark including a third indicator bit and a third payload (Levy: Figs. 5 and 7; col. 16, lines 21-28 – as shown in Fig. 5 we present two partitions for a watermark payload and two types of encryption – a watermark payload preferably includes a message portion and authentication bits – the message portion includes plural binary bits of information – the authentication bits provide a mechanism to validate that the payload portion is read correctly by a watermark detector, and is calculated based on the message portion; col. 23, lines 38-56 – first digital watermark payload and a second digital watermark payload – embedding a first and second digital watermark in the media; Petrovic et al.: paragraph [0062] – the disclosed embodiments provide improvements in watermark transparency, robustness, security, computational complexity of embedding and extraction of watermarks when multiple watermark messages are embedded within the same content – these and other improvements are achieved by coordinating the embedding and/or extraction of different watermarks messages within a content – in some embodiments, coordination of the embedding and extraction of different watermark messages is accomplished by maintaining predefined relationships between the payloads of various watermarks in time, space, frequency, and/or other domains - improvements are achieved by coordinating the embedding and/or extraction of different watermarks messages within a content – in some embodiments, coordination of the embedding and extraction of different watermark messages is accomplished by maintaining predefined relationships between the payloads of various watermarks in time, space, frequency and/or other domains – for example, the predefined relationships may be achieved by coordinating the selection of watermark embedding parameters associated with different watermark messages; third and fourth watermarks can be generated).
Regarding claim 7, Levy in view of Petrovic et al. discloses all of the limitations as previously discussed with respect to claims 1 and 6 including that wherein the second watermark embedder is to embed a fourth watermark into a second media stream, the fourth watermark including a fourth indicator bit and a fourth payload, the third indicator bit and the fourth indicator bit to indicate the fourth payload is to bolster the third payload when the third watermark and the fourth watermark are decoded (Levy: Figs. 5 and 7; col. 16, lines 21-28 – as shown in Fig. 5 we present two partitions for a watermark payload and two types of encryption – a watermark payload preferably includes a message portion and authentication bits – the message portion includes plural binary bits of information – the authentication bits provide a mechanism to validate that the payload portion is read correctly by a watermark detector, and is calculated based on the message portion; col. 23, lines 38-56 – first digital watermark payload and a second digital watermark payload – embedding a first and second digital watermark in the media; Petrovic et al.: paragraph [0062] – the disclosed embodiments provide improvements in watermark transparency, robustness, security, computational complexity of embedding and extraction of watermarks when multiple watermark messages are embedded within the same content – these and other improvements are achieved by coordinating the embedding and/or extraction of different watermarks messages within a content – in some embodiments, coordination of the embedding and extraction of different watermark messages is accomplished by maintaining predefined relationships between the payloads of various watermarks in time, space, frequency, and/or other domains - improvements are achieved by coordinating the embedding and/or extraction of different watermarks messages within a content – in some embodiments, coordination of the embedding and extraction of different watermark messages is accomplished by maintaining predefined relationships between the payloads of various watermarks in time, space, frequency and/or other domains – for example, the predefined relationships may be achieved by coordinating the selection of watermark embedding parameters associated with different watermark messages; third and fourth watermarks can be generated).  
Regarding claim 8, Levy discloses at least one non-transitory computer readable medium comprising computer readable instructions that, when executed, cause at least one processor to at least: embed a first watermark into a media stream in accordance with a first watermark technology, the first watermark including a first payload (Figs. 5 and 7; col. 16, lines 21-28 – as shown in Fig. 5 we present two partitions for a watermark payload and two types of encryption – a watermark payload preferably includes a message portion and authentication bits – the message portion includes plural binary bits of information – the authentication bits provide a mechanism to validate that the payload portion is read correctly by a watermark detector, and is calculated based on the message portion; col. 23, lines 38-56 – first digital watermark payload and a second digital watermark payload – embedding a first and second digital watermark in the media); and embed a second watermark into the media stream in accordance with a second watermark technology, the second watermark including a second payload (Figs. 5 and 7; col. 16, lines 21-28 – as shown in Fig. 5 we present two partitions for a watermark payload and two types of encryption – a watermark payload preferably includes a message portion and authentication bits – the message portion includes plural binary bits of information – the authentication bits provide a mechanism to validate that the payload portion is read correctly by a watermark detector, and is calculated based on the message portion; col. 23, lines 38-56 – first digital watermark payload and a second digital watermark payload – embedding a first and second digital watermark in the media), and a payload combiner to combine a first payload of the first watermark and a second payload of the second watermark (Figs. 5 and 7; col. 16, lines 21-28 – as shown in Fig. 5 we present two partitions for a watermark payload and two types of encryption – a watermark payload preferably includes a message portion and authentication bits – the message portion includes plural binary bits of information – the authentication bits provide a mechanism to validate that the payload portion is read correctly by a watermark detector, and is calculated based on the message portion; col. 23, lines 38-56 – first digital watermark payload and a second digital watermark payload – embedding a first and second digital watermark in the media – the second digital watermark comprises the combined checksum and second digital watermark payload, wherein the first digital watermark payload and the second digital watermark payload are secured through encryption of only the first digital watermark payload and the combining of the checksum with the second digital watermark payload).  However, Levy fails to disclose the first watermark including a first indicator bit; the second watermark including a second indicator bit; and the first indicator bit and the second indicator bit to indicate whether the first payload and the second payload are to be combined when the first watermark and the second watermark are decoded.
Referring to the Petrovic et al. reference, Petrovic et al. discloses a method, comprising: the first watermark including a first indicator bit and the second watermark including a second indicator bit (Fig. 6; paragraph [0008] – embedding the first and the second watermark messages into the host content in a coordinated fashion such that the embedded first watermark message has a pre-defined relationship with the embedded second watermark message in a particular domain; paragraph [0062] – improvements are achieved by coordinating the embedding and/or extraction of different watermarks messages within a content – in some embodiments, coordination of the embedding and extraction of different watermark messages is accomplished by maintaining predefined relationships between the payloads of various watermarks in time, space, frequency and/or other domains – for example, the predefined relationships may be achieved by coordinating the selection of watermark embedding parameters associated with different watermark messages); and the first indicator bit and the second indicator bit to indicate whether the first payload and the second payload are to be combined when the first watermark and the second watermark are decoded (Fig. 6; paragraph [0008] – embedding the first and the second watermark messages into the host content in a coordinated fashion such that the embedded first watermark message has a pre-defined relationship with the embedded second watermark message in a particular domain; paragraph [0062] – improvements are achieved by coordinating the embedding and/or extraction of different watermarks messages within a content – in some embodiments, coordination of the embedding and extraction of different watermark messages is accomplished by maintaining predefined relationships between the payloads of various watermarks in time, space, frequency and/or other domains – for example, the predefined relationships may be achieved by coordinating the selection of watermark embedding parameters associated with different watermark messages).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included an identifier to identify the watermarks and their predefined relationships as disclosed by Petrovic et al. in the method disclosed by Levy in order to improve the workflow of operations in a content production facility (Petrovic et al.: paragraph [0092]).
Regarding claim 10, Levy in view of Petrovic et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the first watermark technology is associated with a first encoding schema and the second watermark technology is associated with a second encoding schema (Petrovic et al.: paragraph [0009] – according to another embodiment, different watermarking technologies are used for embedding each of the first and the second watermark messages).  
Regarding claim 12, Levy in view of Petrovic et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the instructions cause the at least one processor to embed the second watermark at a same phase as the first watermark (Petrovic et al.: paragraph [0062] – such watermark embedding parameters can include, but are not limited to, the media type, payload scrambling or encryption keys, watermark temporal, spatial, and/or band of frequency locations within the content, type of embedding algorithm, frequency and/or phase shift associated with the embedding algorithm, pseudorandom sequence (e.g., in spread-spectrum watermarking systems), and the like).  
Regarding claim 13, Levy in view of Petrovic et al. discloses all of the limitations as previously discussed with respect to claim 8 including that wherein the instructions cause the at least one processor to embed a third watermark into a second media stream, the third watermark including a third indicator bit and a third payload (Levy: Figs. 5 and 7; col. 16, lines 21-28 – as shown in Fig. 5 we present two partitions for a watermark payload and two types of encryption – a watermark payload preferably includes a message portion and authentication bits – the message portion includes plural binary bits of information – the authentication bits provide a mechanism to validate that the payload portion is read correctly by a watermark detector, and is calculated based on the message portion; col. 23, lines 38-56 – first digital watermark payload and a second digital watermark payload – embedding a first and second digital watermark in the media; Petrovic et al.: paragraph [0062] – the disclosed embodiments provide improvements in watermark transparency, robustness, security, computational complexity of embedding and extraction of watermarks when multiple watermark messages are embedded within the same content – these and other improvements are achieved by coordinating the embedding and/or extraction of different watermarks messages within a content – in some embodiments, coordination of the embedding and extraction of different watermark messages is accomplished by maintaining predefined relationships between the payloads of various watermarks in time, space, frequency, and/or other domains - improvements are achieved by coordinating the embedding and/or extraction of different watermarks messages within a content – in some embodiments, coordination of the embedding and extraction of different watermark messages is accomplished by maintaining predefined relationships between the payloads of various watermarks in time, space, frequency and/or other domains – for example, the predefined relationships may be achieved by coordinating the selection of watermark embedding parameters associated with different watermark messages; third and fourth watermarks can be generated).  
Regarding claim 14, Levy in view of Petrovic et al. discloses all of the limitations as previously discussed with respect to claims 8 and 13 including that wherein the instructions cause the at least one processor to embed a fourth watermark into a second media stream, the fourth watermark including a fourth indicator bit and a fourth payload, the third - 40 -PATENT 20004/81179947US02 indicator bit and the fourth indicator bit to indicate the fourth payload is to bolster the third payload when the third watermark and the fourth watermark are decoded (Levy: Figs. 5 and 7; col. 16, lines 21-28 – as shown in Fig. 5 we present two partitions for a watermark payload and two types of encryption – a watermark payload preferably includes a message portion and authentication bits – the message portion includes plural binary bits of information – the authentication bits provide a mechanism to validate that the payload portion is read correctly by a watermark detector, and is calculated based on the message portion; col. 23, lines 38-56 – first digital watermark payload and a second digital watermark payload – embedding a first and second digital watermark in the media; Petrovic et al.: paragraph [0062] – the disclosed embodiments provide improvements in watermark transparency, robustness, security, computational complexity of embedding and extraction of watermarks when multiple watermark messages are embedded within the same content – these and other improvements are achieved by coordinating the embedding and/or extraction of different watermarks messages within a content – in some embodiments, coordination of the embedding and extraction of different watermark messages is accomplished by maintaining predefined relationships between the payloads of various watermarks in time, space, frequency, and/or other domains - improvements are achieved by coordinating the embedding and/or extraction of different watermarks messages within a content – in some embodiments, coordination of the embedding and extraction of different watermark messages is accomplished by maintaining predefined relationships between the payloads of various watermarks in time, space, frequency and/or other domains – for example, the predefined relationships may be achieved by coordinating the selection of watermark embedding parameters associated with different watermark messages; third and fourth watermarks can be generated).  
Regarding claim 15, Levy discloses a method comprising: embedding, by executing an instruction with at least one processor, a first watermark into a media stream in accordance with a first watermark technology, the first watermark including a first payload (Figs. 5 and 7; col. 16, lines 21-28 – as shown in Fig. 5 we present two partitions for a watermark payload and two types of encryption – a watermark payload preferably includes a message portion and authentication bits – the message portion includes plural binary bits of information – the authentication bits provide a mechanism to validate that the payload portion is read correctly by a watermark detector, and is calculated based on the message portion; col. 23, lines 38-56 – first digital watermark payload and a second digital watermark payload – embedding a first and second digital watermark in the media); and embedding, by executing an instruction with the at least one processor, a second watermark into the media stream in accordance with a second watermark technology, the second watermark including a second payload (Figs. 5 and 7; col. 16, lines 21-28 – as shown in Fig. 5 we present two partitions for a watermark payload and two types of encryption – a watermark payload preferably includes a message portion and authentication bits – the message portion includes plural binary bits of information – the authentication bits provide a mechanism to validate that the payload portion is read correctly by a watermark detector, and is calculated based on the message portion; col. 23, lines 38-56 – first digital watermark payload and a second digital watermark payload – embedding a first and second digital watermark in the media), and a payload combiner to combine a first payload of the first watermark and a second payload of the second watermark (Figs. 5 and 7; col. 16, lines 21-28 – as shown in Fig. 5 we present two partitions for a watermark payload and two types of encryption – a watermark payload preferably includes a message portion and authentication bits – the message portion includes plural binary bits of information – the authentication bits provide a mechanism to validate that the payload portion is read correctly by a watermark detector, and is calculated based on the message portion; col. 23, lines 38-56 – first digital watermark payload and a second digital watermark payload – embedding a first and second digital watermark in the media – the second digital watermark comprises the combined checksum and second digital watermark payload, wherein the first digital watermark payload and the second digital watermark payload are secured through encryption of only the first digital watermark payload and the combining of the checksum with the second digital watermark payload).  However, Levy fails to disclose the first watermark including a first indicator bit; the second watermark including a second indicator bit; and the first indicator bit and the second indicator bit to indicate whether the first payload and the second payload are to be combined when the first watermark and the second watermark are decoded.
Referring to the Petrovic et al. reference, Petrovic et al. discloses a method, comprising: the first watermark including a first indicator bit and the second watermark including a second indicator bit (Fig. 6; paragraph [0008] – embedding the first and the second watermark messages into the host content in a coordinated fashion such that the embedded first watermark message has a pre-defined relationship with the embedded second watermark message in a particular domain; paragraph [0062] – improvements are achieved by coordinating the embedding and/or extraction of different watermarks messages within a content – in some embodiments, coordination of the embedding and extraction of different watermark messages is accomplished by maintaining predefined relationships between the payloads of various watermarks in time, space, frequency and/or other domains – for example, the predefined relationships may be achieved by coordinating the selection of watermark embedding parameters associated with different watermark messages); and the first indicator bit and the second indicator bit to indicate whether the first payload and the second payload are to be combined when the first watermark and the second watermark are decoded (Fig. 6; paragraph [0008] – embedding the first and the second watermark messages into the host content in a coordinated fashion such that the embedded first watermark message has a pre-defined relationship with the embedded second watermark message in a particular domain; paragraph [0062] – improvements are achieved by coordinating the embedding and/or extraction of different watermarks messages within a content – in some embodiments, coordination of the embedding and extraction of different watermark messages is accomplished by maintaining predefined relationships between the payloads of various watermarks in time, space, frequency and/or other domains – for example, the predefined relationships may be achieved by coordinating the selection of watermark embedding parameters associated with different watermark messages).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included an identifier to identify the watermarks and their predefined relationships as disclosed by Petrovic et al. in the method disclosed by Levy in order to improve the workflow of operations in a content production facility (Petrovic et al.: paragraph [0092]).
Regarding claim 17, Levy in view of Petrovic et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the first watermark technology is associated with a first encoding schema and the second watermark technology is associated with a second encoding schema (Petrovic et al.: paragraph [0009] – according to another embodiment, different watermarking technologies are used for embedding each of the first and the second watermark messages).  
Regarding claim 19, Levy in view of Petrovic et al. discloses all of the limitations as previously discussed with respect to claim 15 including that wherein the second watermark is embedded at a same phase as the first watermark (Petrovic et al.: paragraph [0062] – such watermark embedding parameters can include, but are not limited to, the media type, payload scrambling or encryption keys, watermark temporal, spatial, and/or band of frequency locations within the content, type of embedding algorithm, frequency and/or phase shift associated with the embedding algorithm, pseudorandom sequence (e.g., in spread-spectrum watermarking systems), and the like).  
Regarding claim 20, Levy in view of Petrovic et al. discloses all of the limitations as previously discussed with respect to claim 15 including that the method further comprises: embedding a third watermark into a second media stream, the third watermark including a third indicator bit and a third payload; and embedding a fourth watermark into a second media stream, the fourth watermark including a fourth indicator bit and a fourth payload, the third indicator bit and the fourth indicator bit to indicate the fourth payload is to bolster the third payload when the third watermark and the fourth watermark are decoded (Levy: Figs. 5 and 7; col. 16, lines 21-28 – as shown in Fig. 5 we present two partitions for a watermark payload and two types of encryption – a watermark payload preferably includes a message portion and authentication bits – the message portion includes plural binary bits of information – the authentication bits provide a mechanism to validate that the payload portion is read correctly by a watermark detector, and is calculated based on the message portion; col. 23, lines 38-56 – first digital watermark payload and a second digital watermark payload – embedding a first and second digital watermark in the media; Petrovic et al.: paragraph [0062] – the disclosed embodiments provide improvements in watermark transparency, robustness, security, computational complexity of embedding and extraction of watermarks when multiple watermark messages are embedded within the same content – these and other improvements are achieved by coordinating the embedding and/or extraction of different watermarks messages within a content – in some embodiments, coordination of the embedding and extraction of different watermark messages is accomplished by maintaining predefined relationships between the payloads of various watermarks in time, space, frequency, and/or other domains - improvements are achieved by coordinating the embedding and/or extraction of different watermarks messages within a content – in some embodiments, coordination of the embedding and extraction of different watermark messages is accomplished by maintaining predefined relationships between the payloads of various watermarks in time, space, frequency and/or other domains – for example, the predefined relationships may be achieved by coordinating the selection of watermark embedding parameters associated with different watermark messages; third and fourth watermarks can be generated).
Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Petrovic et al. as applied to claims 1, 3, 8, 10, 15, and 17 above, and further in view of Winograd et al. (U.S. Patent Application Publication 2015/0261753).
Regarding claim 2, Levy in view of Petrovic et al. discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose wherein the first watermark technology is associated with a first frequency band and the second watermark technology is associated with a second frequency band, the first frequency band different than the second frequency band.
Referring to the Winograd et al. reference, Winograd et al. discloses a device wherein the first watermark technology is associated with a first frequency band and the second watermark technology is associated with a second frequency band, the first frequency band different than the second frequency band (paragraph [0035] – the performance requirements or properties that differ between the plurality of the watermarks of the first watermarking layer and the additional set of plurality of watermarks of the second watermarking layer include one or more of: a payload size, a frequency, a throughput, a robustness, an error rate, an audio quality, or a metadata protocol; paragraph [0176] – each watermark layer may have its own characteristics with respect to data payload size and frequency, robustness to distortion, audio quality, and so forth).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had each watermark have its own characteristics as disclosed by Winograd et al. in the device disclosed by Levy in view of Petrovic et al. in order to customize each watermark.
Regarding claim 4, Levy in view of Petrovic et al. discloses all of the limitations as previously discussed with respect to claims 1 and 3, but fails to disclose wherein the first encoding schema defines a first payload size of the first payload and the second encoding schema defines a second payload size of the second payload, the first payload size different than the second payload size.  
Referring to the Winograd et al. reference, Winograd et al. discloses a device wherein the first encoding schema defines a first payload size of the first payload and the second encoding schema defines a second payload size of the second payload, the first payload size different than second payload size (paragraph [0035] – the performance requirements or properties that differ between the plurality of the watermarks of the first watermarking layer and the additional set of plurality of watermarks of the second watermarking layer include one or more of: a payload size, a frequency, a throughput, a robustness, an error rate, an audio quality, or a metadata protocol; paragraph [0176] – each watermark layer may have its own characteristics with respect to data payload size and frequency, robustness to distortion, audio quality, and so forth).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had each watermark have its own characteristics as disclosed by Winograd et al. in the device disclosed by Levy in view of Petrovic et al. in order to customize each watermark.
Regarding claim 9, Levy in view of Petrovic et al. discloses all of the limitations as previously discussed with respect to claim 8, but fails to disclose wherein the first watermark technology is associated with a first frequency band and the second watermark technology is associated with a second frequency band, the first frequency band different than the second frequency band.
Referring to the Winograd et al. reference, Winograd et al. discloses a method wherein the first watermark technology is associated with a first frequency band and the second watermark technology is associated with a second frequency band, the first frequency band different than the second frequency band (paragraph [0035] – the performance requirements or properties that differ between the plurality of the watermarks of the first watermarking layer and the additional set of plurality of watermarks of the second watermarking layer include one or more of: a payload size, a frequency, a throughput, a robustness, an error rate, an audio quality, or a metadata protocol; paragraph [0176] – each watermark layer may have its own characteristics with respect to data payload size and frequency, robustness to distortion, audio quality, and so forth).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had each watermark have its own characteristics as disclosed by Winograd et al. in the method disclosed by Levy in view of Petrovic et al. in order to customize each watermark.
Regarding claim 11, Levy in view of Petrovic et al. discloses all of the limitations as previously discussed with respect to claims 8 and 10, but fails to disclose wherein the first encoding schema defines a first payload size of the first payload and the second encoding schema defines a second payload size of the second payload, the first payload size different than the second payload size.  
Referring to the Winograd et al. reference, Winograd et al. discloses a method wherein the first encoding schema defines a first payload size of the first payload and the second encoding schema defines a second payload size of the second payload, the first payload size different than second payload size (paragraph [0035] – the performance requirements or properties that differ between the plurality of the watermarks of the first watermarking layer and the additional set of plurality of watermarks of the second watermarking layer include one or more of: a payload size, a frequency, a throughput, a robustness, an error rate, an audio quality, or a metadata protocol; paragraph [0176] – each watermark layer may have its own characteristics with respect to data payload size and frequency, robustness to distortion, audio quality, and so forth).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had each watermark have its own characteristics as disclosed by Winograd et al. in the method disclosed by Levy in view of Petrovic et al. in order to customize each watermark.
Regarding claim 16, Levy in view of Petrovic et al. discloses all of the limitations as previously discussed with respect to claim 15, but fails to disclose wherein the first watermark technology is associated with a first frequency band and the second watermark technology is associated with a second frequency band, the first frequency band different than the second frequency band.
Referring to the Winograd et al. reference, Winograd et al. discloses a method wherein the first watermark technology is associated with a first frequency band and the second watermark technology is associated with a second frequency band, the first frequency band different than the second frequency band (paragraph [0035] – the performance requirements or properties that differ between the plurality of the watermarks of the first watermarking layer and the additional set of plurality of watermarks of the second watermarking layer include one or more of: a payload size, a frequency, a throughput, a robustness, an error rate, an audio quality, or a metadata protocol; paragraph [0176] – each watermark layer may have its own characteristics with respect to data payload size and frequency, robustness to distortion, audio quality, and so forth).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had each watermark have its own characteristics as disclosed by Winograd et al. in the method disclosed by Levy in view of Petrovic et al. in order to customize each watermark.
Regarding claim 18, Levy in view of Petrovic et al. discloses all of the limitations as previously discussed with respect to claims 15 and 17, but fails to disclose wherein the first encoding schema defines a first payload size of the first payload and the second encoding schema defines a second payload size of the second payload, the first payload size different than the second payload size.  
Referring to the Winograd et al. reference, Winograd et al. discloses a method wherein the first encoding schema defines a first payload size of the first payload and the second encoding schema defines a second payload size of the second payload, the first payload size different than second payload size (paragraph [0035] – the performance requirements or properties that differ between the plurality of the watermarks of the first watermarking layer and the additional set of plurality of watermarks of the second watermarking layer include one or more of: a payload size, a frequency, a throughput, a robustness, an error rate, an audio quality, or a metadata protocol; paragraph [0176] – each watermark layer may have its own characteristics with respect to data payload size and frequency, robustness to distortion, audio quality, and so forth).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had each watermark have its own characteristics as disclosed by Winograd et al. in the method disclosed by Levy in view of Petrovic et al. in order to customize each watermark.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
September 10, 2022